Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 1 of 38 PageID #: 268




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 YNES M. GONZALEZ DE FUENTE, MARIYA
 KOBRYN, and IVAN KOBRYN, individually and on                             FIRST AMENDED CLASS
 behalf of all others similarly situated,                                  ACTION COMPLAINT
                                                            Plaintiffs,      Case No. 18-CV-6749
                               -against-
 PREFERRED HOME CARE OF NEW YORK LLC,
 EDISON HOME HEALTH CARE, HEALTHCAP
 ASSURANCE, INC., HEALTHCAP ENTERPRISES,
 LLC; BERRY WEISS, SAMUEL WEISS, MARK
 REISMAN, GREGG SALZMAN, SHAYA MANNE,
 DANIEL ELLENBERG, AMIR ABRAMCHIK, DOV
 FEDER, DOES 1-15, Inclusive,
                                                          Defendants.
 ---------------------------------------------------------------------X

         Plaintiffs Ynes M. Gonzalez de Fuente, Mariya Kobryn, and Ivan Kobryn (“Plaintiffs”),

 by their undersigned attorneys, Levy Ratner, P.C. and Feinberg, Jackson, Worthman & Wasow

 LLP, individually and on behalf of all others similarly situated, allege upon personal knowledge

 as to themselves and their own acts, and upon information and belief as to all other matters, as to

 which allegations they believe substantial evidentiary support will exist after a reasonable

 opportunity for further investigation and discovery, as follows:

                                              INTRODUCTION

         1.       Plaintiff Ynes M. Gonzalez de Fuente (“Gonzalez”) is a certified home health

 aide employed by Defendant Preferred Home Care of New York LLC (“Preferred”), and

 Plaintiffs Mariya Kobryn and Ivan Kobryn are certified home health aides employed by

 Defendant Edison Home Health Care (“Edison”). Home health aides (“HHAs”) provide care to

 sick, frail, and/or aged individuals (“clients”) in their homes. Most Preferred and Edison clients

 are participants in the New York state medical assistance program (herein referred to as
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 2 of 38 PageID #: 269



 “Medicaid”). HHAs assist clients with the activities of daily living, including hygiene, bathing,

 toileting, and personal grooming, as well as household tasks and cooking. HHAs also provide

 assistance with health-related tasks such as medication reminders, dressing changes, transferring

 clients in and out of bed or a wheelchair, and other tasks as assigned by a nurse. HHAs are

 among the lowest-paid workers in New York City and its surrounding counties and their critical

 work enables hundreds of thousands of Medicaid recipients to remain in their homes and avoid

 institutionalization. As alleged below, Plaintiffs and the Class they seek to represent have been

 cheated out of millions of dollars of wages and benefits to which they were entitled, as a result of

 violations of the New York State Home Care Worker Wage Parity Law, Public Health Law §

 3614-c (“Wage Parity Law”), and the Employee Retirement Income Security Act of 1974

 (“ERISA”), 29 U.S.C. § 1001 et seq.

        2.      The Wage Parity Law mandates that home care workers working on cases that are

 reimbursable, in whole or in part, by Medicaid be paid a minimum rate of total compensation

 (“Minimum Rate”), comprised of a cash portion and a benefit portion.

        3.      Under the Wage Parity Law, the benefit portion of the Minimum Rate (“Benefit

 Portion”), currently $4.09 per hour in New York City and $3.22 in Nassau, Suffolk, and

 Westchester counties, may be paid either in cash, or through any combination of cash, health,

 education, or pension benefits; wage differentials; supplements in lieu of benefits; or

 compensated time off. However, any portion of a benefit arrangement providing a refund or

 dividend of moneys contributed cannot satisfy an employer’s Benefit Portion obligation.




                                                  2
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 3 of 38 PageID #: 270



        4.      Upon information and belief, Defendants Preferred and Edison employ a

 combined total of approximately 4,000 home care workers, most of whom work on cases

 reimbursable, in whole or in part, by Medicaid and are entitled to be paid the Minimum Rate

 prescribed by the Wage Parity Law, including the Benefit Portion.

        5.      Upon information and belief, Preferred and Edison created the Edison Home

 Health Care Welfare Plan a/k/a Edison Assist HHC Employee Benefit Plan (“the Plan”), a single

 employer welfare benefit plan within the meaning of Section 3(1) of ERISA, covering

 approximately 4,000 of their HHAs, for the purpose of appearing compliant with the Wage

 Parity Law, while actually evading its requirements and misappropriating ERISA-protected Plan

 assets. Through this scheme, over a three-year period, Preferred and Edison purported to set

 aside approximately $62.9 million dollars into the Plan, but paid out less than $12.8 million

 towards employee health benefits. Instead, Preferred and Edison retained millions of dollars of

 Plan assets for themselves and/or their principals, in violation of the Wage Parity Law and

 ERISA’s fiduciary and prohibited transaction rules.

                                 JURISDICTION AND VENUE

        6.      This action arises in part under Title I of ERISA, 29 U.S.C. §§ 1001 et seq., and is

 brought by Plaintiffs to enjoin acts and practices that violate the provisions of Title I of ERISA,

 to require the Defendants to make good to the Plan losses resulting from fiduciary violations, to

 restore to the Plan profits that have been made by the breaching fiduciaries and parties in interest

 through the use of Plan assets, and to obtain other appropriate equitable and legal remedies in

 order to redress violations and enforce the provisions of Title I of ERISA.




                                                  3
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 4 of 38 PageID #: 271



         7.       The Court has subject matter jurisdiction over this action pursuant to ERISA §

 502(e)(2), 29 U.S.C. § 1132(e)(2).

         8.       The Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367(a) over the

 claims arising under the Wage Parity Law, N.Y. Public Health Law § 3614-c and the New York

 Labor Law (“NYLL”) §§ 190 et seq., § 651, and § 663.

         9.       Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C. §

 1132(e)(2), because some or all of the events or omissions giving rise to the claims occurred in

 this District, the Plan is administered in this District, and Defendants reside or may be found in

 this District.

                                           THE PARTIES

         10.      At all relevant times, Plaintiff Gonzalez has been a participant, as defined in

 ERISA § 3(7), 29 U.S.C. § 1002(7), in the Plan. Plaintiff Gonzalez resides in Elmhurst, New

 York. Plaintiff Gonzalez has worked for the Defendant Preferred as a certified Home Health

 Aide from on or about October 2, 2015 through the present.

         11.      At all relevant times, Plaintiff Mariya Kobryn has been a participant, as defined in

 ERISA § 3(7), 29 U.S.C. § 1002(7), in the Plan. Plaintiff Mariya Kobryn resides in Brooklyn,

 New York. Plaintiff Mariya Kobryn has worked for the Defendant Edison as a certified Home

 Health Aide from on or about November 2012 through the present.

         12.      At all relevant times, Plaintiff Ivan Kobryn has been a participant, as defined in

 ERISA § 3(7), 29 U.S.C. § 1002(7), in the Plan. Plaintiff Ivan Kobryn resides in Brooklyn, New

 York. Plaintiff Ivan Kobryn has worked for the Defendant Edison as a certified Home Health

 Aide from on or about November 2012 through the present.


                                                   4
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 5 of 38 PageID #: 272



        13.    At all relevant times, the Plaintiffs were Defendant Preferred or Edison’s

 “employees” within the meaning the NYLL § 2(5).

        14.    At all relevant times, the Plaintiffs were “home care aides” within the meaning of

 the Wage Parity Law § 3614-c(d).

        15.    At all relevant times, Preferred and Edison were “licensed home care services

 agencies” within the meaning of Public Health Law § 3602(13).

        16.    Defendants Preferred and Edison hired Plaintiffs, set Plaintiffs’ work schedules,

 supervised Plaintiffs’ work, maintained Plaintiffs’ employment records, oversaw payroll and

 were responsible for ensuring that Plaintiffs received their wages and benefits, in accordance

 with the Wage Parity Law and New York Labor Law.

        17.    At all relevant times, Defendants Preferred and Edison have been an “employer”

 of one or more of the Plaintiffs within the meaning of the NYLL §2(6), and have been subject to

 the requirements of the Wage Parity Law § 3614-c.

        18.    At all relevant times, Defendant Edison has been the Plan Administrator and

 Named Fiduciary of the Plan and at all relevant times was a “fiduciary” within the meaning of

 ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), because it exercised discretionary authority or

 discretionary control respecting management of the Plan and/or exercised authority or control

 respecting management of distribution of the Plan’s assets, and/or had discretionary authority or

 discretionary responsibility in the administration of the Plan. As a fiduciary, Defendant Edison

 at all relevant times was also a party in interest under ERISA, § 3(14)(A), 29 U.S.C. §

 1002(14)(A). Defendant Edison is also a party in interest under ERISA § 3(14)(C), 29 U.S.C. §

 1002(14)(C), which defines a party in interest to an employee benefit plan to include an


                                                5
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 6 of 38 PageID #: 273



 employer whose employees are covered by such plan. Defendant Edison is headquartered and

 maintains its primary place of business at 946 McDonald Ave., Brooklyn, NY 11218.

        19.     At all relevant times, Defendant Preferred has been a “fiduciary” within the

 meaning of ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), because it exercised discretionary

 authority or discretionary control respecting management of the Plan and/or exercised authority

 or control respecting management of distribution of the Plan’s assets, and/or had discretionary

 authority or discretionary responsibility in the administration of the Plan.     As a fiduciary,

 Defendant Preferred at all relevant times was also a party in interest under ERISA, § 3(14)(A),

 29 U.S.C. § 1002(14)(A).      Defendant Preferred is also a party in interest under ERISA §

 3(14)(C), 29 U.S.C. § 1002(14)(C), which defines party in interest to an employee benefit plan to

 include an employer whose employees are covered by such plan. Defendant Preferred is

 headquartered and maintains its primary place of business at 1267 57th St., Brooklyn, NY 11219.

        20.     At all relevant times, Defendant Samuel Weiss was Defendant Edison’s President

 and Chief Executive Officer. Thus, at all relevant times, Samuel Weiss was a “party in interest”

 as to the Plan under ERISA § 3(14)(H), 29 U.S.C. § 1002(14)(H), which defines a party in

 interest to include an “employee, officer, [or] director” of an employer with respect to that

 employer’s plan.

        21.     At all relevant times, Defendant Berry Weiss was President and Chief Executive

 Officer of Defendant Preferred. Thus, at all relevant times, Berry Weiss was a “party in interest”

 as to the Plan under ERISA § 3(14)(H), 29 U.S.C. § 1002(14)(H), which defines a party in

 interest to include an “employee, officer, [or] director” of an employer with respect to that

 employer’s plan.


                                                 6
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 7 of 38 PageID #: 274



        22.    From on or about December 29, 2014 until December 10, 2015, Defendant Mark

 Reisman was a Trustee of the Plan and a “fiduciary” within the meaning of ERISA § 3(21)(A),

 29 U.S.C. § 1002(21)(A), because he exercised discretionary authority or discretionary control

 respecting management of the Plan and/or exercised authority or control respecting management

 of distribution of the Plan’s assets, and/or had discretionary authority or discretionary

 responsibility in the administration of the Plan.   As a fiduciary, Defendant Reisman at all

 relevant times was also a party in interest under ERISA, § 3(14)(A), 29 U.S.C. § 1002(14)(A).

        23.    From on or about December 29, 2014 until January 1, 2018, Defendant Gregg

 Salzman was a Trustee of the Plan and a “fiduciary” within the meaning of ERISA § 3(21)(A),

 29 U.S.C. § 1002(21)(A), because he exercised discretionary authority or discretionary control

 respecting management of the Plan and/or exercised authority or control respecting management

 of distribution of the Plan’s assets, and/or had discretionary authority or discretionary

 responsibility in the administration of the Plan.    As a fiduciary, Defendant Salzman at all

 relevant times was also a party in interest under ERISA, § 3(14)(A), 29 U.S.C. § 1002(14)(A).

        24.    From on or about December 10, 2015 until the present, Defendant Shaya Manne

 has been a Trustee of the Plan and a “fiduciary” within the meaning of ERISA § 3(21)(A), 29

 U.S.C. § 1002(21)(A), because he exercises discretionary authority or discretionary control

 respecting management of the Plan and/or exercises authority or control respecting management

 of distribution of the Plan’s assets, and/or has discretionary authority or discretionary

 responsibility in the administration of the Plan. As a fiduciary, Defendant Manne at all relevant

 times was also a party in interest under ERISA, § 3(14)(A), 29 U.S.C. § 1002(14)(A).




                                                7
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 8 of 38 PageID #: 275



        25.     From on or about January 1, 2018 until the present, Defendant Daniel Ellenberg

 has been a Trustee of the Plan and a “fiduciary” within the meaning of ERISA § 3(21)(A), 29

 U.S.C. § 1002(21)(A), because he exercises discretionary authority or discretionary control

 respecting management of the Plan and/or exercises authority or control respecting management

 of distribution of the Plan’s assets, and/or had discretionary authority or discretionary

 responsibility in the administration of the Plan. As a fiduciary, Defendant Ellenberg at all

 relevant times was also a party in interest under ERISA, § 3(14)(A), 29 U.S.C. § 1002(14)(A).

        26.     Defendants Reisman, Salzman, Manne, and Ellenberg are referred to below as the

 “Trustee Defendants.”

        27.     Since at least the 2015 Plan Year, which runs from February 1 until January 31

 (“Plan Year”), Defendant HealthCap Assurance, Inc. (“HealthCap”) has provided captive

 insurance to the Plan and is thus a Plan service provider and a “party in interest” within the

 meaning of ERISA § 3(14)(B), 29 U.S.C. § 1002(14)(B). Additionally, on information and

 belief, HealthCap is also a party in interest under ERISA §§ 3(14)(C), (E) and/or (G), 29 U.S.C.

 § 1002(14)(C), (E), and/or (G), which define parties in interest to include employers, entities

 acting indirectly in the interests of an employer with respect to an employee benefit plan, and

 entities of which employers own 50 percent or more. HealthCap, a North Carolina corporation,

 is a captive insurance company and maintains its primary place of business in Aberdeen, North

 Carolina.    HealthCap is not licensed under the New York Insurance Law, although it does

 business in New York as an insurer.

        28.     On information and belief, Doe Defendant(s), the captive cell within HealthCap

 that Defendants Preferred, Edison, Berry Weiss and/or Samuel Weiss own and/or control, is also


                                                8
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 9 of 38 PageID #: 276



 a Plan service provider and therefore a “party in interest” within the meaning of ERISA §

 3(14)(B), 29 U.S.C. § 1002(14)(B), and under ERISA §§ 3(14)(C), (E) and/or (G), 29 U.S.C. §

 1002(14)(C), (E), and/or (G), which define parties in interest to include employers, entities

 acting indirectly in the interests of an employer with respect to an employee benefit plan, and

 entities of which employers own 50 percent or more.

        29.     Defendant HealthCap Enterprises, LLC (“HCE”) is the owner of HealthCap

 Assurance, Inc. and a party in interest within the meaning of ERISA § 3(14)(B), 29 U.S.C. §

 1002(14)(B). It is also a party in interest under ERISA §§ 3(14)(C), (E) and/or (G), 29 U.S.C. §

 1002(14)(C), (E), and/or (G), which define parties in interest to include employers, entities

 acting indirectly in the interests of an employer with respect to an employee benefit plan, and/or

 entities of which employers own more than 50 percent. It is also a party in interest under ERISA

 §§ 3(14)(H), 29 U.S.C. § 1002(14)(H), which, as relevant here, defines a party in interest to

 include a 10 percent or more direct or indirect shareholder of a party-in-interest under ERISA §§

 3(14)(B), (C), (E), and/or (G), 29 U.S.C. § 1002(14)(B), (C), (E), and/or (G).

        30.     Defendant Amir Abramchik, who owns 50% of HCE and its affiliates, is a party

 in interest within the meaning of ERISA § 3(14)(H), 29 U.S.C. § 1002(14)(H), which as relevant

 here, defines a party in interest to include a 10 percent or more direct or indirect shareholder of a

 party-in-interest under ERISA §§ 3(14)(B), (C), (E), and/or (G), 29 U.S.C. § 1002(14)(B), (C),

 (E), and/or (G).

        31.     Defendant Dov Feder, who owns 50% of HCE and its affiliates, is a party in

 interest within the meaning of ERISA § 3(14)(H), 29 U.S.C. § 1002(14)(H), which, as relevant

 here, defines a party in interest to include a 10 percent or more direct or indirect shareholder of a


                                                  9
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 10 of 38 PageID #: 277



 party-in-interest under ERISA §§ 3(14)(B), (C), (E), and/or (G), 29 U.S.C. § 1002(14)(B), (C),

 (E), and/or (G).

          32.    Plaintiffs are ignorant of the true names and capacities of Doe Defendants and

 therefore sue them by fictitious names. Plaintiffs will amend this Complaint to allege the true

 names and capacities of Doe Defendants when ascertained. Plaintiffs are informed and believe,

 and thereon allege, that each of these fictitiously named Defendants is responsible in some

 manner for the occurrences alleged herein. Plaintiffs are further informed and believe, and allege

 thereon, that at all times relevant, Doe Defendants have been fiduciaries to the Plan and/or

 parties in interest.

                                    FACTUAL ALLEGATIONS

                        Defendants Preferred and Edison’s Failure to Lawfully
                         Compensate Plaintiffs Under the Wage Parity Law

          33.    On most weeks through October 2018, Plaintiff Gonzalez worked between three

 and five ten-hour shifts for Preferred. Beginning in April 2019, Gonzalez generally works five

 four-hour shifts per week for Preferred.

          34.    On most weeks, Plaintiff Mariya Kobryn works three eleven-hour shifts for

 Edison.

          35.    On most weeks, Plaintiff Ivan Kobryn works four twelve-hour shifts for Edison.

          36.    All of the hours worked by Plaintiffs were within New York City on Medicaid

 cases.

          37.    Under the Wage Parity Law, the Benefit Portion of the Minimum Rate, currently

 $4.09 per hour worked in New York City and $3.22 per hour worked in Nassau, Suffolk, and

 Westchester counties, may be paid either in cash, or through any combination of cash, health,

                                                 10
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 11 of 38 PageID #: 278



 education, or pension benefits; wage differentials; supplements in lieu of benefits; or

 compensated time off. However, any portion of a benefit arrangement providing a refund or

 dividend of moneys contributed cannot satisfy an employer’s Benefit Portion obligation.

        38.     Upon information and belief, at no time did the total compensation package

 provided to Plaintiffs satisfy the Benefit Portion of the minimum rate under the Wage Parity Law

 of $4.09 per hour worked.

        39.     Upon information and belief, prior to March 1, 2014, Plaintiffs Mariya Kobryn

 and Ivan Kobryn’s regular hourly rate of pay was $9.50 per hour.

        40.     Upon information and belief, between March 1, 2014 and December 30, 2016,

 Plaintiffs Mariya Kobryn and Ivan Kobryn’s regular hourly rate of pay was $10.50 per hour.

        41.     For the period October 2, 2015 until December 30, 2016, Plaintiff Gonzalez’s

 regular hourly rate of pay was $10.00 per hour.

        42.     For the period December 31, 2016 until December 30, 2017, Plaintiffs’ regular

 hourly rate of pay was $11.00 per hour.

        43.     For the period December 31, 2017 through December 30, 2018, Plaintiffs’ regular

 hourly rate of pay was $13.00 per hour.

        44.     For the period December 31, 2018 through the present, Plaintiffs’ regular hourly

 rate of pay is $15.00 per hour.

        45.     For the period March 1, 2014 through December 30, 2016, the Wage Parity Law

 required Defendants Preferred and Edison to pay to Plaintiffs an hourly compensation package of

 $14.09 per regular hour worked in New York City, including at least $10.00 to satisfy the cash

 portion, plus $4.09 to satisfy the Benefit Portion.    For the period March 1, 2014 through


                                                   11
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 12 of 38 PageID #: 279



 December 30, 2016, the Wage Parity Law required Defendants Preferred and Edison to pay to

 home health aides employed in Nassau, Suffolk, or Westchester counties an hourly compensation

 package of $10.93 per regular hour worked, including at least $9.50 to satisfy the cash portion,

 plus $1.43 to satisfy the Benefit Portion.

        46.     Plaintiffs’ regular hourly rate of pay between March 2014 and December 30, 2016

 was at least $10.00 per hour, satisfying the cash portion of the Minimum Rate.

        47.     For the period December 31, 2016 and continuing through December 30, 2017,

 the Wage Parity Law required Defendants Preferred and Edison to pay to Plaintiffs an hourly

 compensation package of $15.09 per regular hour worked in New York City, including at least

 $11.00 to satisfy the cash portion, plus $4.09 per hour to satisfy the Benefit Portion. For the

 period March 1, 2016 and continuing through December 30, 2017, the Wage Parity Law required

 Defendants Preferred and Edison to pay to home health aides employed in Nassau, Suffolk, or

 Westchester counties an hourly compensation package of $13.22 per regular hour worked,

 including at least $10.00 to satisfy the cash portion, plus $3.22 per hour to satisfy the Benefit

 Portion.

        48.     Plaintiffs’ regular hourly rate of pay for the period December 31, 2016 through

 December 30, 2017 was $11.00 per hour, satisfying the cash portion of the Minimum Rate.

        49.     For the period December 31, 2017 and continuing through December 30, 2018,

 the Wage Parity Law required Defendants Preferred and Edison to pay Plaintiffs an hourly

 compensation package of $17.09 per regular hour worked in New York City, including at least

 $13.00 to satisfy the cash portion, plus $4.09 per hour to satisfy the Benefit Portion. For the

 period December 31, 2017 through December 30, 2018, the Wage Parity Law required


                                                12
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 13 of 38 PageID #: 280



 Defendants Preferred and Edison to pay home health aides employed in Nassau, Suffolk, and

 Westchester counties an hourly compensation of $14.22 per regular hour worked, including at

 least $11.00 to satisfy the cash portion, plus $3.22 per hour to satisfy the Benefit Portion.

        50.       The regular hourly rate of pay for Plaintiffs from December 31, 2017 through

 December 30, 2018 was $13.00 per hour, satisfying the cash portion of the Minimum Rate.

        51.       For the period December 31, 2018 through the present, the Wage Parity Law

 required Defendants Preferred and Edison to pay Plaintiffs an hourly compensation package of

 $19.09 per regular hour worked in New York City, including at least $15.00 to satisfy the cash

 portion, plus $4.09 to satisfy the Benefit Portion. For the period December 31, 2018 through the

 present, the Wage Parity Law required Defendants Preferred and Edison to pay home health

 aides employed in Nassau, Suffolk, and Westchester counties an hourly compensation of $15.22

 per regular hour worked, including at least $12.00 to satisfy the cash portion, plus $3.22 per hour

 to satisfy the Benefit Portion.

        52.       The regular hourly rate of pay for Plaintiffs from December 31, 2018 through the

 present is $15.00 per hour, satisfying the cash portion of the Minimum Rate.

        53.       From October 2, 2015 until in or around June 2017, Plaintiff Gonzalez received

 no compensated time off from Preferred.

        54.       Beginning in or around July 2017, Plaintiff Gonzalez is alleged to have earned

 three paid time off days per year, but upon information and belief, has never used them or been

 paid for them.

        55.       Upon information and belief, since 2017, Plaintiffs Mariya Kobryn and Ivan

 Kobryn have received three paid days off per year.


                                                  13
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 14 of 38 PageID #: 281



        56.    From 2012 to 2017, Plaintiffs received no shift or other wage differentials.

        57.    From 2012 to the present, Plaintiffs received no education or pension benefits.

        58.    From 2015 to the present, Plaintiff Gonzalez received no supplements in lieu of

 benefits.

        59.    Upon information and belief, since in or around 2014, Plaintiffs Mariya Kobryn

 and Ivan Kobryn have each received a debit card valued at $60 per month for the purchase of a

 monthly unlimited half-price Senior Citizen MetroCard for use on Metropolitan Transportation

 Authority operated buses and subway trains.

        60.    Upon information and belief, in or around July 2014, Edison provided Plaintiffs

 Mariya Kobryn and Ivan Kobryn with a Plan benefit card and accompanying brochure.

        61.    Upon information and belief, in or around July 2016, Preferred provided Plaintiff

 Gonzalez with a Plan benefit card and accompanying brochure.

        62.    The Plan requires participants to pay 20% coinsurance and co-pays of $15-$40

 with an out of pocket maximum for the Plan of $6,600 for an individual and $13,200 for family

 coverage. The Plan provides for an individual deductible of $750 and a $1,500 family deductible

 for an employee working 31-40 hours per week. The Plan provides for an individual deductible

 of $1,000 and a $2,000 family deductible for an employee working 21-30 hours per week. The

 Plan provides for an individual deductible of $3,000 and a family deductible of $6,000 for an

 employee working up to 20 hours per week. The monthly premium for dependent coverage is

 $276.68 for an HHA working 35 hours per week.




                                                14
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 15 of 38 PageID #: 282



        63.     Given the out-of-pocket expense of the Plan, HHAs such as the Plaintiffs working

 2,080 hours in a year would be forced to spend up to approximately $3.17 per hour worked for

 coverage under the Plan.

        64.     Plaintiff Gonzalez has never utilized the Plan because she cannot afford to pay the

 high out-of-pocket costs, including deductible, co-insurance, and co-pays.

        65.     Plaintiff Gonzalez is a Medicaid recipient. Upon information and belief, many

 Plan participants are also Medicaid recipients and not utilizing benefits under the Plan because,

 as minimum wage employees, they cannot afford the high out of pocket costs.

        66.     Plaintiffs Mariya Kobryn and Ivan Kobryn have had difficulty accessing benefits

 under the Plan.

        67.     Ivan Kobryn has cataracts and glaucoma and his doctor has informed him that he

 needs immediate medically necessary cataract surgery. Upon information and belief, Kobryn’s

 healthcare provider has been told that the Plan will not cover the cataract and glaucoma surgery.

        68.     In October 2018, Ivan Kobryn’s doctor prescribed medically necessary eye drops

 which the Plan would not cover and would cost Kobryn $70 per month. Because Kobryn cannot

 afford to pay for the drops, he has foregone them and is suffering additional eye damage.

        69.     Plaintiffs Gonzalez, Mariya Kobryn, and Ivan Kobryn, and other HHAs employed

 by Defendants who worked on Wage Parity cases have been harmed by Defendants’ failure to

 satisfy the Benefit Portion of the Wage Parity Law. Had Defendants complied with the Wage

 Parity Law, Plaintiffs would have received cash and/or meaningful and accessible benefits.

 Furthermore, Defendants have unjustly enriched themselves with the use of assets that rightfully

 belonged to Plaintiffs.


                                                15
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 16 of 38 PageID #: 283



          Defendants Use a Captive Insurance Scheme to Unlawfully Divert Benefit Dollars
                For Their Financial Gain Through the Misuse of ERISA Plan Assets

        70.     Defendants Preferred and Edison have created a scheme using a captive health

 insurance company through which, annually, millions of Benefit Portion dollars of the Minimum

 Rate of Wage Parity Law compensation, which are ostensibly spent to provide HHAs with health

 insurance, are instead returned as surplus or result in other direct or indirect financial benefit to

 the Defendants.

        71.     Captive insurance companies are essentially wholly-owned subsidiaries created to

 provide insurance for parent companies. The parent company pays premiums to the captive

 insurer, for which it takes a tax deduction. The captive insurer then uses the premiums to

 establish a reserve and acts as a reinsurance agent for benefits owed by the parent company.

 Moreover, the assets of the captive are invested so that investment profit, interest, and/or

 dividends return to the captive owners. The captive insurer eventually returns excess premiums

 (or, upon liquidation, reserves) and any earnings thereon to the parent company or its owners in

 the form of shareholder distributions. All of this is done while evading the regulatory

 requirements that apply to traditional insurance companies. Defendant HealthCap is the vehicle

 through which Defendants Preferred and Edison engage in the above-described shell game.

        72.     While some captive insurers are lawful enterprises, careful compliance with

 ERISA and the Wage Parity Law is required. Defendants have failed to comply with these laws,

 which exist to protect employees’ rights to their wages and benefits. Instead, Defendants have

 devised a scheme through the payment of enormous “premiums” from plan assets to HealthCap

 and its captive cell, which Defendants then use to enrich themselves.



                                                  16
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 17 of 38 PageID #: 284



        73.        Defendant HealthCap is a sponsored captive insurer, or, more specifically, a

 protected cell captive insurance company. It is composed of numerous unincorporated protected

 “cells,” each of which corresponds to a company that is reinsuring through the captive insurer.

 Each cell corresponds to a specific series of Class B shares that are available for purchase.

        74.        Each protected cell exists to insure the risk arising from the employee benefit

 plans sponsored by each cell’s shareholders, and the assets and liabilities of each protected cell

 are completely segregated from the assets and liabilities of Defendant HealthCap and every other

 protected cell of which it is composed.

        75.        The voting rights and management power conferred by each series of Class B

 shares are limited to their corresponding protected cells, but within that domain they are

 absolute.

        76.        Importantly, the holders of each series of Class B shares are exclusively entitled

 to: (i) operating distributions based upon the operational results of their corresponding protected

 cell and (ii) liquidating distributions based upon the net liquidated assets of their corresponding

 protected cell.

        77.        Upon information and belief, Defendants Preferred, Edison and/or their respective

 owners, officers and directors, and/or other Doe Defendants subject to the control of Defendants

 Preferred, Edison, Berry Weiss, and/or Samuel Weiss, are the holders of the Class B shares

 corresponding to the protected cell that insures the Plan. As the holders of the Class B shares

 corresponding to the protected cell that insures the Plan, these Defendants have absolute control

 over the net assets accrued by the protected cell and are ultimately the sole beneficiaries of any




                                                   17
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 18 of 38 PageID #: 285



 distribution of the net assets accrued by the protected cell, whether based upon operational

 results or upon an eventual liquidation.

         78.    Employees of Defendants Preferred and Edison are automatically enrolled in the

 Plan.

         79.    The Plan is a single employer welfare benefit plan within the meaning of ERISA

 § 3(1), 29 U.S.C. § 1002(1).

         80.    Effective December 22, 2014, the Trustee Defendants established the Edison

 Assist HHC Employee Benefit Trust for the stated exclusive purpose of (1) providing and

 maintaining health benefits or other benefits for Participants and Beneficiaries; and (2) defraying

 the reasonable expenses of administering the Health Plan in accordance with the Trust

 Agreement and the requirements of ERISA.

         81.    Effective February 1, 2016, the Trust entered into a quota share reinsurance

 agreement with Defendant HealthCap on behalf of the Plan, allegedly to “reduce [the Plan’s]

 exposure to welfare benefit obligations under the Plan.”

         82.    Under the agreement with Defendant HealthCap, the captive assumes a 75%

 quota share of the Plan’s welfare benefit obligations.

         83.    Defendants Edison and Preferred and the Trustee Defendants, as fiduciaries,

 direct that the Plan pay premiums to Defendant HealthCap in an amount equal to the quota share

 portion of the premiums collected by the Plan on the welfare benefit obligations.

         84.    The premiums paid to HealthCap are paid from the assets of the Plan Trust.

         85.    In the 2015 Plan Year, which runs from February 1 to January 31, Defendants

 Preferred and Edison set aside approximately $18.0 million to contribute to the Plan on behalf of


                                                 18
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 19 of 38 PageID #: 286



 1,598 Plan participants. Of those contributions, Defendants Preferred, Edison, and the Trustee

 Defendants, as fiduciaries, directed the Plan to pay approximately $925,000 in claims directly

 out of Plan assets. In the same Plan Year, the Plan set aside approximately $6.4 million in Plan

 assets to be paid as premiums to Defendant HealthCap, which did not have an agreement to

 provide captive insurance with the Plan until February 1, 2016. As the quota share reinsurance

 agreement was retroactive for the 2015 Plan Year, Defendants Preferred and Edison and the

 Trustee Defendants knowingly paid $6.4 million in Plan assets as premiums to HealthCap in

 order for the captive insurer to assume less than $2.8 million in welfare benefit claims, less than

 $0.44 of benefit claims for each dollar of premiums that it received from the Plan. Upon

 information and belief, in the 2015 Plan Year, the HealthCap cell owned and/or controlled by

 Defendants Preferred and Edison, Berry and/or Samuel Weiss, or other Doe Defendants accrued

 an estimated $3.6 million in surplus for their own benefit, which these Defendants have the

 exclusive right to receive as distributions based upon operational results or upon an eventual

 liquidation. Although these assets are required by ERISA and the Wage Parity Law to be used

 for the exclusive benefit of Plan participants, the Plan participants did not and will not receive

 any benefits from this surplus, which Defendants retain for their own financial gain.

        86.     In the 2016 Plan Year, Defendants Preferred and Edison set aside approximately

 $17.5 million to contribute to the Plan on behalf of 3,851 Plan participants.            Of those

 contributions, Defendants Preferred, Edison and the Trustee Defendants, as fiduciaries, directed

 the Plan to pay approximately $1.5 million in claims directly out of Plan assets. In the same Plan

 Year, the Plan also set aside approximately $11.4 million in Plan assets to purchase premiums

 through Defendant HealthCap. Based on the Plan’s financial statements, under the Plan’s quota


                                                 19
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 20 of 38 PageID #: 287



 share reinsurance agreement the captive insurance company assumes liability for 75% of claims

 incurred by the Plan. Upon information and belief, based on that arrangement, because the Plan

 paid less than $1.5 million in claims directly, Defendant HealthCap would have paid a maximum

 of approximately $4.4 million in claims, less than $0.39 of benefit claims for each dollar of

 premiums that it received from the Plan. Upon information and belief, in the 2016 Plan Year, the

 HealthCap cell owned and/or controlled by Defendants Preferred and Edison, Berry and/or

 Samuel Weiss, or other Doe Defendants accrued an estimated $7.1 million in surplus for their

 own benefit, which these Defendants have the exclusive right to receive as distributions based

 upon operational results or upon an eventual liquidation. Although these assets are required by

 ERISA and the Wage Parity Law to be used for the exclusive benefit of Plan participants, the

 Plan participants did not and will not receive any benefit from the surplus, which Defendants

 retain for their own financial gain.

        87.     In the 2017 Plan Year, Defendants Preferred and Edison set aside approximately

 $27.3 million to contribute to the Plan on behalf of 5,775 Plan participants.         Of those

 contributions, Defendants Preferred, Edison and the Trustee Defendants, as fiduciaries, directed

 the Plan to pay approximately $815,000 in claims directly out of Plan assets. In the same Plan

 Year, the Plan also set aside approximately $14.6 million in Plan assets to purchase premiums

 through Defendant HealthCap. Based on the Plan’s financial statements, under the Plan’s quota

 share reinsurance agreement the captive insurance company assumes liability for 75% of claims

 incurred by the Plan. Upon information and belief, based on that arrangement, because the Plan

 paid less than $815,000 in claims directly, Defendant HealthCap would have paid a maximum of

 approximately $2.4 million in claims, less than $0.17 of benefit claims for each dollar of


                                               20
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 21 of 38 PageID #: 288



 premiums that it received from the Plan. Upon information and belief, in the 2017 Plan Year, the

 HealthCap cell owned and/or controlled by Defendants Preferred and Edison, Berry and/or

 Samuel Weiss, or other Doe Defendants accrued an estimated $12.1 million in surplus for their

 own benefit, which these Defendants have the exclusive right to receive as distributions based

 upon operational results or upon an eventual liquidation. Although these assets are required by

 ERISA and the Wage Parity Law to be used for the exclusive benefit of Plan participants, the

 Plan participants did not and will not receive any benefit from the surplus, which Defendants

 retain for their own financial gain.

        88.     Pursuant to the terms of its quota share reinsurance agreement with HealthCap,

 the Plan was obligated to pay nearly $32.4 million in total premiums for the 2015, 2016 and

 2017 Plan Years combined. Upon information and belief, for the corresponding period, the

 HealthCap cell owned and/or controlled by Defendants Preferred and Edison, Berry and/or

 Samuel Weiss, or other Doe Defendants has been required to pay less than $9.6 million in total

 benefit claims, less than thirty percent $0.30 of benefit claims for each dollar of premiums that it

 received from the Plan. As a result of these exorbitant premiums, the HealthCap cell owned

 and/or controlled by these Defendants would have amassed a surplus of approximately $22.8

 million in just three years, nearly double the total amount of benefit claims paid by both the Plan

 and HealthCap during the same period. As the holders of the Class B shares corresponding to

 the protected cell that insures the Plan, these Defendants have absolute control over this surplus

 and are ultimately the sole beneficiaries of any distribution of the surplus, whether based upon

 operational results or upon an eventual liquidation.




                                                 21
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 22 of 38 PageID #: 289



        89.       During the 2015, 2016 and 2017 Plan Years, upon information and belief, the

 Plan and HealthCap in total paid less than $12.8 million in claims, while during the same period

 the Plan paid approximately $7.1 million in administrative expenses. Accordingly, for every

 dollar believed to have been paid in claims, the Plan spent at least $0.55 in administrative

 expenses.

        90.       Defendants’ wrongful use of plan assets for Defendants’ personal gain has

 harmed Plaintiffs Gonzalez, Mariya Kobryn, Ivan Kobryn, and other plan participants, by

 depriving them of their right to benefit exclusively from those plan assets. Additionally,

 Plaintiffs and other Plan participants have been harmed by Defendants’ breaches of fiduciary

 duties and prohibited transactions that have deprived them of cash and/or benefits that they are

 owed. If Defendants complied with ERISA in administering the Plan, Plaintiffs would receive

 additional cash and/or meaningful and accessible benefits that they are not receiving and will

 never receive. Plaintiffs have been harmed through the deprivation of their legal and equitable

 rights to assets that are wrongfully being retained by Defendants. ERISA does not permit

 Defendants to misappropriate money set aside for the benefit of plan participants for Defendants’

 personal gain.

                            DOCUMENT REQUEST ALLEGATIONS

        91.       By certified letter dated August 31, 2018, Plaintiff Gonzalez requested documents

 from the Plan Administrator at Edison Home Health, including the current Plan document, the

 current summary plan description, any summary of material modification, the trust agreement,

 any insurance contract or agreement providing insurance for Plan benefits, and any other




                                                 22
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 23 of 38 PageID #: 290



 instruments under which the Plan is established or operated. Her request for insurance contracts

 included but was not limited to any contracts or agreements with HealthCap.

        92.     By U.S. mail postmarked on or about September 24, 2018, Plaintiff Gonzalez

 received a copy of the Summary Plan Description but no other documents responsive to her

 request.

        93.     By U.S. mail dated March 11, 2019, 104 days after the initial complaint in this

 action was filed and 192 days after Plaintiff Gonzalez submitted her document request in writing,

 counsel for Defendants Preferred and Edison sent the Plan Document, the Summary Plan

 Description, the trust agreement, consent to replace certain trustees, an insurance contract

 between the Plan and HealthCap and a “summary brochure.”

        94.     Defendants provided no explanation for their more than 6-month delay in

 providing these documents.

        95.     Plaintiff Gonzalez has been prejudiced by having to hire counsel to pursue her

 request for documents, and delayed in her investigation of her benefits plan.

                                   CLASS ACTION ALLEGATIONS

        96.     Plaintiffs bring the Second, Third, Fourth and Fifth Claims for Relief for

 violations of ERISA §§ 502(a)(2) and 502(a)(3), 29 U.S.C. §§ 1132(a)(2) and 1132(a)(3), and of

 the New York Wage Parity Law, as a class action pursuant to Fed. R. Civ. P. 23 (a) and (b), on

 behalf of all persons who were participants in the Plan on February 1, 2014 or at any time

 thereafter, and/or beneficiaries of Plan participants on February 1, 2014 or at any time thereafter

 (hereinafter “Plaintiff Class” or “Class Members”). Excluded from the Plaintiff Class are Samuel

 Weiss, Berry Weiss, and their immediate families; the officers and directors of any of the


                                                 23
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 24 of 38 PageID #: 291



 corporate Defendants, or of any entity in which a Defendant has a controlling interest; and legal

 representatives, successors, and assigns of any such excluded persons.

        97.     The Plaintiff Class is so numerous that joinder of all members is impracticable.

 Plaintiffs are informed and believe, and on that basis allege, that over 4,000 employees and

 former employees are participants, as defined in ERISA § 3(7), 29 U.S.C. § 1002(7), in the Plan.

 Although the exact number and identities of Class Members are unknown to Plaintiffs at this

 time, this information is easily ascertainable from the Plan through discovery of its records.

        98.     Questions of law and fact common to the Plaintiff Class as a whole include, but

 are not limited to, the following:

                i.      Whether Defendants engaged in prohibited transactions under ERISA by

                        paying premiums to HealthCap, a captive insurance company, a party in

                        interest, resulting in Plan assets returning as profit or other financial gain

                        to Defendants Preferred and Edison, Samuel Weiss and/or Berry Weiss

                        and/or Doe Defendants;

                ii.     Whether Defendants Preferred, Edison, Samuel Weiss, and Berry Weiss

                        and/or Doe Defendants breached their fiduciary duties to Plan participants

                        by using Plan assets to generate profits and other financial gain for their

                        own benefit;

                iii.    Whether Defendants Preferred and Edison violated the Wage Parity Law

                        by failing to pay the Benefit Portion of the minimum rate;

                iv.     Whether Defendants are liable to Plaintiffs and Class Members for losses

                        caused by Defendants’ breaches of fiduciary duty and/or for other


                                                  24
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 25 of 38 PageID #: 292



                        appropriate equitable relief under ERISA, including but not necessarily

                        limited to restitution, surcharge, a constructive trust, disgorgement of

                        windfall profits, and injunctive relief.

        99.     Plaintiffs’ claims are typical of those of the Plaintiff Class. For example,

 Plaintiffs, like other Plan participants in the Plaintiff Class, have not received sufficient benefits

 or been paid adequately to satisfy the Benefit Portion of the minimum rate under the Wage Parity

 Law.

        100.    Plaintiffs will fairly and adequately represent and protect the interests of the

 Plaintiff Class. Plaintiffs have retained counsel competent and experienced in complex class

 actions, ERISA, Wage Parity Law, and employee benefits litigation.

        101.    Class certification of Plaintiffs’ Claims for Relief for violations of ERISA’s

 prohibited transaction and fiduciary rules and of the Wage Parity Law is appropriate pursuant to

 Fed. R. Civ. P. 23(b)(1) because the prosecution of separate actions by individual Class Members

 would create a risk of inconsistent or varying adjudications which would establish incompatible

 standards of conduct for Defendants, and/or because adjudications with respect to individual

 Class Members would as a practical matter be dispositive of the interests of non-party Class

 Members.

        102.    In addition, class certification of Plaintiffs’ Second, Third and Fourth Claims for

 Relief for violations of ERISA is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

 Defendant has acted or refused to act on grounds generally applicable to the Plaintiff Class,

 making appropriate declaratory and injunctive relief with respect to Plaintiffs and the Plaintiff




                                                  25
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 26 of 38 PageID #: 293



 Class as a whole. The Class Members are entitled to declaratory and injunctive relief to remedy

 Defendant’s fiduciary violations.

           103.   Class certification of Plaintiffs’ Fifth Claim for Relief under the Wage Parity Act

 is appropriate under Fed. R. Civ. P. 23(b)(3) because common issues of law and fact

 predominate over questions affecting only individual members of the Plaintiff Class. Moreover, a

 class action is superior to other available methods for the fair and efficient adjudication of the

 controversy. Defendants have obtained wrongful profits that, measured in terms of harm to each

 individual Class Member, may be small and difficult to detect but in the aggregate have an

 enormous value on the impact of Class Members’ employee benefits and/or wages. Individual

 participants have an insufficient stake in the outcome of this matter to devote the substantial

 resources that would be required to pursue it individually.

           104.   The names and addresses of the Class Members are available from the Plan.

 Notice will be provided to all Class Members to the extent required by Rule 23.

                                      CLAIMS FOR RELIEF

                                   FIRST CLAIM FOR RELIEF

              [Statutory Penalties - ERISA § 502(c)(1)(A), 29 U.S.C. § 1132(c)(1)(A),
                                    Against Defendant Edison]

           105.   Plaintiff Gonzalez incorporates the preceding paragraphs as though fully set forth

 herein.

           106.   ERISA § 502(a)(1)(A), 29 U.S.C. § 1132(a)(1)(A), provides that: “A civil action

 may be brought . . . by a participant or beneficiary . . . for the relief provided in subsection (c) of

 this section.”



                                                   26
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 27 of 38 PageID #: 294



         107.    ERISA § 502(c)(1), 29 U.S.C. § 1132(c)(1), provides that: “Any administrator . . .

 . who fails or refuses to comply with a request for any information which such administrator is

 required by this subchapter to furnish to a participant or beneficiary . .. by mailing the material

 requested to the last known address of the requesting participant or beneficiary within 30 days

 after such request may in the court’s discretion be personally liable to such participant or

 beneficiary in the amount of up to $100 a day from the date of such failure . . . and the court may

 in its discretion order such relief as it deems proper. For purposes of this paragraph, each

 violation . . . with respect to any single participant . . . shall be treated as a separate violation.”

         108.    Title 29 C.F.R. § 2575.502c-1 has increased the maximum civil penalty under

 ERISA § 502(c)(1), 29 U.S.C. §1132(c)(1), from $100 a day to $110 a day for failing to meet the

 requirements of ERISA § 104(b)(4), 29 U.S.C. § 1024(b)(4).

         109.    ERISA § 104(b)(4), 29 U.S.C. § 1024(b)(4), requires that the administrator of an

 individual plan provide upon written request of any participant or beneficiary a copy of the latest

 updated summary plan description, and the latest annual report, any terminal report, the

 bargaining agreement, trust agreement, contract, or other instruments under which the plan is

 established or operated.

         110.    Defendant Edison, as administrator of the Plan, failed to provide the documents

 requested in writing by Plaintiff Gonzalez that are required by ERISA § 104(b)(4), 29 U.S.C.

 § 1024(b)(4) within 30 days after her request. Instead, Defendant Edison did not provide a copy

 of the Plan Document, the trust agreement, or other required documents until 192 days after her

 request, after she filed suit in this action.




                                                    27
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 28 of 38 PageID #: 295



         111.   Defendant Edison is therefore liable to Plaintiff Gonzalez for up to $110 a day for

 each day that the documents she is entitled to receive have remained outstanding.

         112.   ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), authorizes a plan participant to bring

 a civil action (A) to enjoin any act or practice which violates any provision of ERISA or the

 terms of the plan, or (B) to obtain other appropriate equitable relief (i) to redress violations of

 ERISA or the terms of the plan or (ii) to enforce any provisions of ERISA or the terms of the

 plan.

         113.   ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires that a plan fiduciary

 discharge his or her duties with respect to a plan solely in the interest of the participants and

 beneficiaries, (A) for the exclusive purpose of providing benefits to participants and the

 beneficiaries of the plan, (B) with the care, skill, prudence, and diligence under the

 circumstances then prevailing that a prudent person acting in a like capacity and familiar with

 such matters would use in the conduct of an enterprise of a like character and with like aims, and

 (D) in accordance with the documents and instruments governing the plan insofar as such

 documents and instruments are consistent with ERISA.

         114.   To remedy these violations of ERISA by Defendant Edison, Plaintiff Gonzalez

 also seeks injunctive relief and other equitable relief as prayed for below.

                                 SECOND CLAIM FOR RELIEF

    [In Defendants’ Capacities as Parties in Interest, Engaging in Prohibited Transactions
         Forbidden by ERISA § 406(a), 29 U.S.C. § 1106(a), Against All Defendants]

         115.   Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

         116.   ERISA § 406(a), 29 U.S.C. § 1106(a), requires that a plan fiduciary “shall not

 cause the plan to engage in a transaction, if he knows or should know that such transaction

                                                  28
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 29 of 38 PageID #: 296



 constitutes a direct or indirect sale or exchange, or leasing of any property between the plan and

 a party in interest,” or a “transfer to, or use by or for the benefit of, a party in interest, of any

 assets of the plan.”

        117.    All Defendants are “parties in interest,” as described above in Paragraphs 18 to

 32.

        118.    By transacting with all Defendants to arrange the transfer of Plan assets to and

 from HealthCap and/or its Captive Cell, the Plan fiduciaries violated ERISA § 406(a), 29 U.S.C.

 § 1106(a), by causing a direct or indirect sale or exchange with a party in interest and/or a

 transfer or use of plan assets to or by or for the benefit of parties in interest, namely, Defendants.

        119.    Defendants knowingly participated in such prohibited transactions in violation of

 ERISA § 406(a), 29 U.S.C. § 1106(a). All Defendants had actual and/or constructive knowledge

 of the circumstances that made the transactions unlawful, including but not limited to the facts

 that Defendants Preferred and Edison caused the Plan to pay tens of millions of dollars in Plan

 assets to HealthCap and its captive cell as premiums, that these enormous premiums were far in

 excess of the amounts required or appropriate to provide the plan’s benefits, pay claims, and/or

 maintain adequate reserves, and that Defendants Preferred and Edison and/or their principals

 retained the funds for their own benefit at the expense of plan participants.

        120.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), permits a plan participant to bring

 suit to obtain appropriate equitable relief to enforce the provisions of Title I of ERISA, including

 violations of ERISA § 406(a), 29 U.S.C. § 1106(a).

        121.    Through their knowing participation in prohibited transactions, Defendants

 benefitted in amounts to be proven at trial but numbering in the millions of dollars.


                                                   29
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 30 of 38 PageID #: 297



        122.     These prohibited transactions harmed Plaintiffs and Class Members by reducing

 the amount of money and/or value of benefits that they received for the Benefit Portion required

 under the Wage Parity Law.

                                  THIRD CLAIM FOR RELIEF

               [Engaging in Prohibited Transactions Forbidden by ERISA § 406(b),
                  29 U.S.C. § 1106(b), Against Defendants Preferred and Edison,
                     the Trustee Defendants, and Doe Fiduciary Defendants]

        123.     Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

        124.     ERISA § 406(b)(1), 29 U.S.C. § 1106(b)(1), mandates that a plan fiduciary shall

 not “deal with the assets of the plan in his own interest or for his own account.”

        125.     ERISA § 406(b)(3), 29 U.S.C. § 1106(b)(3), mandates that a plan fiduciary shall

 not “receive any consideration for his own personal account from any party dealing with such

 plan in connection with a transaction involving the assets of the plan.”

        126.     ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

 fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or

 duties imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the

 plan any losses to the plan resulting from each such breach, and additionally is subject to such

 other equitable or remedial relief as the court may deem appropriate.

        127.     ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), permits a plan participant to bring a

 suit for relief under ERISA § 409.

        128.     ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), permits a plan participant to bring a

 suit to obtain appropriate equitable relief to enforce the provisions of Title I of ERISA or to

 enforce the terms of a plan.


                                                  30
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 31 of 38 PageID #: 298



            129.    Defendants Preferred, Edison, the Trustee Defendants, and Doe Defendants are

 fiduciaries as set forth above.

            130.    Defendants engaged in prohibited transactions in violation of ERISA § 406(b), 29

 U.S.C. § 1106(b), by carrying out a scheme to enrich themselves through the use of plan assets.

            131.    Through these prohibited transactions, Defendants caused losses to Plaintiffs, the

 Plaintiff Class, and the Plan in amounts to be proven at trial but numbering in the millions of

 dollars.

                                    FOURTH CLAIM FOR RELIEF

                    [Breach of Fiduciary Duty Under ERISA §§ 502(a)(2) and (a)(3),
                                      29 U.S.C. §§ 1132(a)(2) and (a)(3),
                   Against Defendants Preferred and Edison, the Trustee Defendants,
                                    and Doe Fiduciary Defendants]

            132.    Plaintiffs incorporate the preceding paragraphs as though fully set forth herein.

            133.    ERISA § 3(21), 29 U.S.C. § 1001(21), provides that a person is a fiduciary of a

 plan to the extent he “exercises any discretionary authority or discretionary control respecting

 management of such plan,” “exercises any authority or control respecting management or

 disposition of its assets,” or “has any discretionary authority or discretionary responsibility in the

 administration of such plan.”

            134.    Defendants Preferred, Edison, the Trustee Defendants, and Doe Defendants are

 fiduciaries as set forth above.

            135.    ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires, inter alia, that a plan

 fiduciary discharge his, her, or its duties with respect to a plan solely in the interest of the

 participants and beneficiaries and with the care, skill, prudence, and diligence under the



                                                     31
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 32 of 38 PageID #: 299



 circumstances then prevailing that a prudent person acting in a like capacity and familiar with

 such matters would use in the conduct of an enterprise of a like character and with like aims.

        136.    ERISA § 409, 29 U.S.C. § 1109, provides, inter alia, that any person who is a

 fiduciary with respect to a plan and who breaches any of the responsibilities, obligations, or

 duties imposed on fiduciaries by Title I of ERISA shall be personally liable to make good to the

 plan any losses to the plan resulting from each such breach, and additionally is subject to such

 other equitable or remedial relief as the Court may deem appropriate.

        137.    ERISA § 502(a)(2), 29 U.S.C. § 1132(a)(2), permits a plan participant to bring an

 action for relief under ERISA § 409.

        138.    ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3), permits a plan participant to bring an

 action to obtain appropriate equitable relief to enforce the provisions of Title I of ERISA or to

 enforce the terms of a plan.

        139.    Defendants breached their duty of loyalty under ERISA § 404(a)(1), 29 U.S.C.

 § 1104(a)(1), by acting in their own interests rather than with an “eye single” to the interests of

 the participants and beneficiaries of the Plan, by devising and using a scheme to reap corporate

 and individual profit through the use of plan assets.

        140.    Defendants have profited from the fiduciary violations alleged herein in an

 amount to be proven at trial.

        141.    Defendants’ actions caused losses to the Plaintiffs, the Plaintiff Class, and the

 Plan in amounts to be proven at trial.

                                      FIFTH CLAIM FOR RELIEF

         [Violations of Wage Parity Law and New York Labor Law Wage Parity Law, N.Y.
   Public Health Law § 3614-c and the New York Labor Law § 190 et seq., § 651, and § 663

                                                  32
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 33 of 38 PageID #: 300



                                 Against Defendants Preferred & Edison]

           142.   The allegations of each of the preceding paragraphs are re-alleged and

 incorporated herein by reference, and Plaintiffs allege as follows:

           143.   By failing to pay the Benefit Portion of the Minimum Rate, Defendants Preferred

 and Edison failed to pay “wages” owed within the meaning of the New York Labor Law §

 190(1).

           144.   Upon information and belief, at all times relevant to this Complaint, Defendants

 Preferred and Edison, in their contracts with managed care plans, as defined by the Wage Parity

 Law § 3614-c(1)(e), were required to certify and did certify that Defendants paid Plaintiffs and

 Class Members the wages required by the Wage Parity Law, pursuant to Wage Parity Law §

 3614-c(6).

           145.   The contracts with managed care plans and the certifications made to those plans

 promising to pay Plaintiffs and Class Members the wages and benefits required by the Wage

 Parity Law was made for the benefit of home care workers, including Plaintiffs and Class

 Members.

           146.   Defendants breached their obligation to pay Plaintiffs and Class Members the

 minimum rate required by the Wage Parity Law, and Plaintiffs and Class Members were injured

 as a result of that breach.

           147.   Plaintiffs and the Class Members, as third-party beneficiaries of Defendants’

 Preferred and Edison’s contracts with managed care plans to pay the minimum rate as required

 by the Wage Parity Law, and as individuals protected by the Wage Parity Law, are entitled to




                                                 33
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 34 of 38 PageID #: 301



 relief for the breach of this contractual obligation and violation of the Wage Parity Law, plus

 interest.

                                      PRAYER FOR RELIEF

         Wherefore, Plaintiffs pray for judgment against Defendants on each Claim for Relief and

 for the following relief:

 As to the First Claim for Relief:

         A.     Order Defendant Edison to pay statutory penalties in the amount of $110 per day

 to Plaintiff Gonzalez for each day from the date it was required to provide plan documents in

 response to Plaintiff’s written request for documents;

         B.     Order Defendant Edison to provide all documents requested and required to be

 provided under ERISA § 104(b)(4), § 1024(b)(4);

         C.     Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred herein

 pursuant to ERISA § 502(g), 29 U.S.C. §1132(g); and

         D.     Provide such other relief as the Court deems equitable and just.

 As to the Second Claim for Relief:

         A.     Certify this action as a class action under Federal Rule of Civil Procedure 23;

 certify the named Plaintiffs as class representatives and their counsel as class counsel;

         B.     Declare that Defendants have knowingly participated in prohibited transactions

 and violated ERISA in their capacity as parties in interest to the plans;

         C.     Enjoin Defendants from engaging in further prohibited transactions;




                                                  34
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 35 of 38 PageID #: 302



        D.      Order Defendants to disgorge any profits they have made through prohibited

 transactions and impose a constructive trust and/or equitable lien on any funds received by

 Defendants in the course of or as a result of prohibited transactions;

        E.      Order that Defendants provide other appropriate equitable relief to the Plaintiff

 Class and the Plan, including but not limited to restitution and an accounting for profits;

        F.      Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred herein under

 ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the common fund;

        G.      Order Defendants to pay prejudgment interest; and

        H.      Award such other and further relief as the Court deems equitable and just.

 As to the Third Claim for Relief:

        A.      Certify this action as a class action under Federal Rule of Civil Procedure 23;

 certify the named Plaintiffs as class representatives and their counsel as class counsel;

        B.      Declare that Defendants engaged in prohibited transactions in violation of ERISA

 § 406(b), 29 U.S.C. § 1106(b), by dealing with plan assets in their own interest or for their own

 account or by knowingly participating in such self-dealing;

        C.      Enjoin Defendants from further prohibited transactions;

        D.      Order Defendants to make good to the Plan the losses resulting from their

 prohibited transactions;

        E.      Order Defendants to disgorge any profits they have made through prohibited

 transactions and impose a constructive trust and/or equitable lien on any funds received by

 Defendants in the course of or as a result of prohibited transactions;




                                                  35
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 36 of 38 PageID #: 303



          F.    Order that Defendants provide other appropriate equitable relief to the Plan,

 including but not limited to restitution and an accounting for profits;

          G.    Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred herein under

 ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the common fund;

          H.    Order Defendants to pay prejudgment interest; and

          I.    Award such other and further relief as the Court deems equitable and just.

 As to the Fourth Claim for Relief:

          A.    Certify this action as a class action under Federal Rule of Civil Procedure 23;

 certify the named Plaintiffs as class representatives and their counsel as class counsel;

          B.    Declare that Defendants have breached their fiduciary responsibilities to the

 Plaintiff Class and knowingly participated in breaches of fiduciary responsibility to the Plaintiff

 Class;

          C.    Enjoin Defendants from further violations of their fiduciary responsibilities,

 obligations, and duties;

          D.    Order Defendants to make good to the Plan the losses resulting from these

 fiduciary violations;

          E.    Order that Defendants provide other appropriate equitable relief to the Plan,

 including, but not limited to, surcharge, restitution, providing an accounting for profits, imposing

 a constructive trust and/or equitable lien on any funds wrongfully held by Defendants, or

 ordering Defendants to disgorge any profits that they have made through breaches of fiduciary

 duty;




                                                  36
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 37 of 38 PageID #: 304



        F.      Award Plaintiffs reasonable attorneys’ fees and costs of suit incurred herein under

 ERISA § 502(g), 29 U.S.C. § 1132(g), and/or for the benefit obtained for the common fund;

        G.      Order Defendants to pay prejudgment interest; and

        H.      Award such other and further relief as the Court deems equitable and just.

 As to the Fifth Claim for Relief:

        A.      Certify this action as a class action pursuant to Fed. R. Civ. P. 23, certify the

 named Plaintiffs as class representatives and their counsel as class counsel;

        B.      Declare that Defendants Preferred and Edison violated the Wage Parity Law and

 New York Labor Law by failing to pay the Benefit Portion of the minimum rate of the Wage

 Parity Law;

        C.      Enjoin Defendants Preferred and Edison from further violations of the Wage

 Parity Law and New York Labor Law;

        D.      Order that Defendants Preferred and Edison make employees whole for its failure

 to pay the Benefit Portion of the Wage Parity Law, including interest, liquidated damages, and

 such amounts as may be awarded for Defendants’ unjust enrichments;

        E.      Award all costs, expenses and reasonable attorneys’ fees associated with the

 prosecution of this civil action, pursuant to NYLL § 663;

        F.      Award such additional or alternative relief as this Court deems just and proper.




                                                 37
Case 1:18-cv-06749-AMD-PK Document 42 Filed 04/24/19 Page 38 of 38 PageID #: 305



                                 JURY TRIAL DEMANDED

       148.   Plaintiff demands trial by jury for all claims so triable.

 Dated: April 24, 2019
        New York, New York
                                                              LEVY RATNER, P.C.

                                                              /s Laureve Blackstone
                                                      By:     Laureve Blackstone
                                                              Ryan Barbur
                                                              Attorneys for Plaintiffs
                                                              80 Eighth Avenue
                                                              New York, New York 10011
                                                              (212) 627-8100
                                                              (212) 627-8182 (fax)
                                                              lblackstone@levyratner.com
                                                              rbarbur@levyratner.com

                                                              FEINBERG, JACKSON,
                                                              WORTHMAN & WASOW LLP

                                                      By:   /s Catha Worthman
                                                              Catha Worthman (admitted pro hac
                                                              vice)
                                                              Daniel Feinberg (admitted pro hac
                                                              vice)
                                                              2030 Addison Street, Suite 500
                                                              Berkeley, California 94704
                                                              (510) 269-7998
                                                              (510) 269-7994 (fax)
                                                              dan@feinbergjackson.com
                                                              catha@feinbergjackson.com




                                                38
